            Case 2:19-cr-00543-TJS Document 1 Filed 09/13/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             CRIMINAL NO. I9-

               v                                     DATE FILED: September 13' 2019

GREGG REILLY                                         VIOLATIONS:
                                                     18 U.S.C. $ 201      (bribery    -   3 counts)

                                        INFORMATION

                                          COUNT ONE

THE I,]NITED STATES ATTORNEY CHARGES THAT:

       At all times relevant to this information:

       l.      R.B., a person known to the United States Attomey, resided in the Eastem District

of Pennsylvania. R.B., charged elsewhere, was involved in the distribution of a controlled

substance; that is, marijuan4 in the Eastem District of Pennsylvania.

       2.      Defendant GREGG REILLY was a United States Postal Carrier employed by the

united States Postal Service ("USPS") and was therefore     a   "public offrcial"   as defined   by Title

18, United States Code, Section 201(a)(1).

       3.      Defendant GREGG REILLY was a postal carrier at the Frankford Post Office,

located at 4410 Paul Street, Philadelphia, Pennsylvania, and was responsible for delivering USPS

packages to addresses along an assigned postal route.

       4.      As a postal carrier, defendant GREGG REILLY owed the USPS the duty to,

among other things: (a) ensure the security and integrity   ofthe mail; (b) safeguard the mail

against use by individuals and enterprises engaged in criminal activity, including trafficking in

narcotics; (c) deliver the mail to the specified ad&essee; (d) handle undeliverable mail in
             Case 2:19-cr-00543-TJS Document 1 Filed 09/13/19 Page 2 of 6



accordance with USPS policies and regulations; and (e) correctly and accurately record the

delivery of each USPS package sent via Priority Mail.

        5.       Defendant GREGG REILLY used his official position with USPS to support the

illicit transportation   and delivery ofpackages containing marijuana to R.B.

        6.       The marijuana packages were mailed via USPS mail service from Califomia and

Arizona and addressed to fictitious names and addresses on a postal route covered by the

Frankford Post Offrce in Philadelphia Pennsylvania, including the route assigned to defendant

GREGGREILLY.

        7.       Defendant GREGG REILLY met with R.B. at various locations near defendant

REILLY's postal route.

        8.       Defendant GREGG REILLY received cash from R.B. in exchange for delivering

the marijuana packages.

        g.       On or about October 16,2017, in Philadelphia" in the Eastem District   of

Pennsylvania, defendant

                                          GREGGREILLY,

being a public official, directly and indirectly, corruptly demanded, received, accepted and

agreed to receive and accept a thing of value in renrm for being influenced in the performance      of

an official act, and, in retum for being induced to do and omit to do any act in violation of his

official duties, that is, defendant GREGG REILLY demanded, sought, received, accepted, and

agreed to receive and accept cash from R.B. in retum     fol the diversion ofUSPS packages from

the addressee to R.B. for the purpose of the distribution of marijuana contained within the

packages.

         ln violation of Title 18, United States Code, Sections 201(bX2)(A) and (C).



                                                    2
              Case 2:19-cr-00543-TJS Document 1 Filed 09/13/19 Page 3 of 6



                                            COUNTTWO

THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

         1.      Paragraphs I through 8 ofCount One are incorporated herein.

         2.      On or about November 9, 2017, in Philadelphia, in the Eastem District    of

Pennsylvani4 defendant

                                         GREGG REILLY,

being a public official, directly and indirectly, corruptly demanded, received, accepted and

agreed to receive and accept a thing ofvalue in retum for being influenced in the performance        of
an   official act, and, in retum for being induced to do and omit to do any act in violation ofhis

official duties, that is, defendant GREGG REILLY demanded, sought, received, accepted, and

agreed to receive and accept cash from R.B. in return for the diversion   ofa   USPS package from

the addressee to R.B. for the purpose   ofthe distribution of marijuana contained within the

package.

         In violation of Title 18, United States Code, Sections 201(b)(2XA) and (C).




                                                   3
            Case 2:19-cr-00543-TJS Document 1 Filed 09/13/19 Page 4 of 6



                                         COUNT THREE

TIIE UNITED STATES ATTORNEY FURTHERCHARGES THAT:

       l.      Paragraphs 1 through 8 of Count One are incorporated herein.

       2.      On or about May 29,2018, in Philadelphia, in the Eastern District       of

Pennsylvani4 defendant

                                         GREGG REILLY,

being a public official, directly and indirectly, corruptly demanded. received, accepted and

agreed to receive and accept a thing ofvalue in retum for being influenced     il   the performance   of

an official act, and, in retum for being induced to do and omit to do any act in violation   ofhis

official duties, that is, defendant GREGG REILLY demanded, sought, received, accepted, and

agreed to receive and accept cash from R.B. in retum for the diversion   ofa   USPS package from

the addressee to R.B. for the purpose   ofthe distribution of marijuana contained within the

package.

       In violation of Title 18, United States Code, Sections 201(b)(2XA) and (C).




                                                  4
              Case 2:19-cr-00543-TJS Document 1 Filed 09/13/19 Page 5 of 6



                                    NOTICE OF FORFEITURE

THE GRAND JURY FURTIIERCHARGES THAT:

                  l.     As a result ofthe violation(s) of Title 18, United States Code, Section 201,

as set   forth in this information, defendant

                                          GREGG REILLY

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived ftom proceeds traceable to the commission ofsuch violation(s).

                  2.     Ifany ofthe property subject to forfeiture,    as a result   of any act or

omission of the defendant(s):

                          (a) ca lot be located upon the exercise of due diligence;
                          (b)    has been transferred or sold to, or deposited    wit[    a   third party;

                          (c)    has been placed beyond the     jurisdiction ofthe Cou(;

                          (d)    has been substantially diminished in value;     or

                          (e)    has been commingled       with other property which carmot be divided

                                 without difficulty;

it is the intent ofthe United   States, pursuant to   Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property ofthe defendant(s) up to the value of the property subject to forfeiture.




                                                       5
            Case 2:19-cr-00543-TJS Document 1 Filed 09/13/19 Page 6 of 6



All   pursuant to Title 28, United States Code, Section 2461(c) and   Title   18, United States Code,

Section 981(a)(l)(C).




                                                e     WILLIAM M. MCSWAIN
                                                      United States Attornev




                                                6
